Citation Nr: 0602402	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for valvular insufficiency 
claimed as secondary to medication taken for service-
connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which denied the 
above claim.  In November 2005, the veteran testified at a 
hearing before the undersigned via video teleconference.  In 
January 2004, she had a hearing before a Decision Review 
Officer at the RO.  Transcripts from both hearings are in her 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

At her November 2005 hearing, the veteran testified that she 
had an appointment to see her VA cardiologist that week.  
During her appointment, which was to include several 
diagnostic tests, the veteran indicated that she would ask 
the cardiologist regarding the etiology of her claimed 
valvular insufficiency.  For the sake of efficiency and upon 
consultation with the veteran and her representative, the 
undersigned held the record open in order to allow the 
veteran and her representative to submit the new medical 
records within 60 days.  

Unfortunately, the veteran and her representative did not 
submit the evidence.  Thus, because the VA cardiologic 
evidence is both relevant to the issue on appeal and 
potentially favorable, the Board has no choice but to remand 
this case to the RO for the missing VA medical records.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  

Accordingly, this matter is remanded to the RO via the AMC 
for the following action:

1.  Ask the veteran to submit all 
evidence in her possession that is 
potentially relevant to her claim.

2.  The RO must associate with the claims 
file all VA clinical records from the VA 
Medical Center in Cleveland for treatment 
for headaches and for cardiology 
treatment, to include any and all 
cardiology diagnostic test results, dated 
from July 2002 to the present.

3.  The RO should then undertake any 
other development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case (SSOC).  The veteran and her 
representative should be given the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. This claim 
must be afforded expeditious treatment.  

No action is required of the veteran until further notice.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


